Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 17097072 filed on November 13, 2020.
Claims 1 – 27 are currently pending, and have been examined.

Claim Interpretation
Regarding Claim 13, Examiner notes that the following limitations: “…, cause the processor to: receive, …; receive, …; recalculate, …; determine whether …; and regenerate, … regenerate, …; and regenerate, …” is an intended use of “the processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 16, Examiner notes that the following limitations: “…, cause the processor to further: regenerate, …; and regenerate, …” is an intended use of “the processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 17, Examiner notes that the following limitations: “…, cause the processor to further, … introduce …” is an intended use of “the processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 18, 
Regarding Claim 22, Examiner notes that the following limitations: “…, further cause the processor to: store the first …; retrieve the first …; and retrieve the second …” is an intended use of “the processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation - Optional Language
Claims 1, 13, and 25 recite the limitation: “determining, by the processor, whether at least a first threshold has been met by the first results or a second threshold has been met by the second results.” This limitation does not state an action to be carried out after “determining, …, whether at least a first threshold has been met by the first results or a second threshold has been met by the second results.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 1, 13, and 25, it can be logically determined that it is possible that at least a first threshold has not been met by the first results or at least a second threshold has not been bet by the second results. These actions in these instances are not defined. Therefore, because the claims fail to define such situations, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claims 1, 13, and 25 recite the limitation: “regenerating when one of the first and second thresholds has been met, …, a first output comprising an open vega weighted implied volatility for each of the plurality of financial instruments.” This limitation states an action of claims 1, 13, and 25, it can be logically determined that it is possible that one of the first and second thresholds has not been met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claims 4 and 16 recite the limitation: “regenerating when one of the first and second thresholds has been met, …, a second output comprising an asynchronous volatility index value.” This limitation states an action of “regenerating a second output comprising an asynchronous volatility index value” to be carried out after “one of the first and second thresholds has been met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 4 and 16, it can be logically determined that it is possible that one of the first and 
Claims 4 and 16 recite the limitation: “regenerating when one of the first and second thresholds has been met, …, the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value.” This limitation states an action of “regenerating the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value” to be carried out after “one of the first and second thresholds has been met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 4 and 16, it can be logically determined that it is possible that one of the first and second thresholds has not been met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claims 5 and 17 recite the limitation: “upon completion of the regenerating of the third output, automatically introducing, …, the at least one asynchronous volatility index financial instrument into a financial instrument exchange market ...” This limitation states an action of “automatically introducing the at least one asynchronous volatility index financial instrument claims 5 and 17, it can be logically determined that it is possible that regenerating of the third output is not completed. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claims 13, 25, and 27 recite the limitation: “regenerating when one of the first and second thresholds has been met, …, a second output comprising an asynchronous volatility index value.” This limitation states an action of “regenerating a second output comprising an asynchronous volatility index value” to be carried out after “one of the first and second thresholds has been met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 13, 25, and 27, it can be logically determined that it is possible that one of the first and second thresholds has not been met. This action in this instance is not defined. 
Claims 13, 25, and 27 recite the limitation: “regenerating when one of the first and second thresholds has been met, …, the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value.” This limitation states an action of “regenerating the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value” to be carried out after “one of the first and second thresholds has been met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 13, 25, and 27, it can be logically determined that it is possible that one of the first and second thresholds has not been met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Objections














Claim 1 is objected to because of the following informalities:
Line 18
Claim 4 is objected to because of the following informalities:
Line 2, “regenerating when one of the first …” should read “regenerating, when one of the first …”
Line 6, “regenerating when one of the first …” should read “regenerating, when one of the first …”
Claim 11 is objected to because of the following informalities:
Line 3, “… the second data change.” should read “… the second data changes.”
Claim 25 is objected to because of the following informalities:
Line 15, “means for regenerating when one of the first … met, at a third …” should read “means for regenerating, when one of the first … met, at a third …”

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




















Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “a computer implemented method.”
Claim 1 is directed to the abstract idea of “financial instrument metric calculations” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, repeatedly … at a first interval, a first dataset comprising first data indicative of a plurality of financial instruments; receiving, repeatedly … at 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a first processing component”, “a second processing component”, “a non-transitory computer readable medium”, “a computational engine apparatus”, and “a memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial instrument metric calculations.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “financial instrument metric calculations” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-12, 14-24 and 26-27 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial instrument metric calculations.”
Hence, Claims 1-27 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 8-9, and 11-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Claim 3, lines 1-2 recite “… wherein the second frequency is slower than the first frequency, and wherein calculating the second results is more computationally expensive than calculating the first results.” Giving the language its broadest reasonable interpretation, the limitation reads on two frequencies with one frequency not being as often as the other frequency and using a lot of computer resources, such as memory, and time, when calculating a second set of results compared to calculating a first set of results. However, this is not supported by the specification, [00233] and [00235], in regards to “… wherein the second frequency is slower than the first frequency, …”  and not supported by the specification, [00228], in regards to “… and wherein calculating the second results is more computationally expensive than calculating the first results.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 8, lines 1-2 recite “… wherein the open vega-weighted implied volatility is the implied volatility weighted by the open vega.” Giving the language its broadest reasonable interpretation, the limitation reads on an implied volatility value being weighted by the vega. However, this is not supported by the specification, [00233], in regards to “… wherein the open 
Claim 9, lines 1-2 recite “… wherein the third and fourth frequencies are equal to the faster of the first or second frequencies.” Giving the language its broadest reasonable interpretation, the limitations read on two frequencies being equal to one of the two previous frequencies that happens more often. However, this is not supported by the specification, [0068], [0086], and [0088]-[0089], in regards to “… wherein the third and fourth frequencies are equal to the faster of the first or second frequencies.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 11, lines 1-3 recite “… wherein the first frequency is set based on how frequently the first data changes and the second frequency is set based on how frequently the second data change.” Giving the language its broadest reasonable interpretation, the limitations read on setting a frequency based on how fast identified market data changes. However, this is not supported by the specification, [0095] and [00226], in regards to “… wherein the first frequency is set based on how frequently the first data changes and the second frequency is set based on how frequently the second data change.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 12, lines 1-3 recite “… wherein the first and second data are each indicative of a particular dynamic characteristic of the plurality of financial instruments which varies over time.” Giving the language its broadest reasonable interpretation, the limitations read on two sets of different market data that possess dynamic or time varying characteristics. However, this is not supported by the specification, [00112]-[00114], [00126], [00151], and [00153], in regards to “… wherein the first and second data are each indicative of a particular dynamic characteristic of 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1, 13, and 25 recite “receiving, repeatedly …; receiving, repeatedly …;” The claim is unclear because “repeatedly” is not clearly defined in the claims or in the specification, [0057]-[0058] and [00157], so a person of ordinary skill in the art clearly and definitely understand the metes and bounds of the composition of these categories being claimed. The term “repeatedly” is defined as “again and again; over and over again; constantly,” which implies never ending, yet the claimed subject matter claims a first and a second interval by which the processor is receiving repeatedly a first and second dataset. Therefore, the scope of what is “receiving, repeatedly…” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3 and 14 recite “… wherein the second frequency is slower than the first frequency, …;” The claim is unclear because “slower” is not clearly defined in the claims or in 
Claims 11 and 23 recite “… the first frequency is set based on how frequently the first data changes and the second frequency is set based on how frequently the second data change.” The claim is unclear because “how frequently” is not clearly defined in the claims or in the specification, [0095] and [00226], so a person of ordinary skill in the art clearly and definitely understand the metes and bounds of the composition of these categories being claimed. The term “how frequently” is a relative term and the scope of the term is not understood when read in light of the specification. Therefore, the scope of what is “… the first frequency is set based on how frequently the first data changes and the second frequency is set based on how frequently the second data change.” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 12 and 24 recite “… indicative of a particular dynamic characteristic of the plurality …” The claim is unclear because “a particular dynamic characteristic” is not clearly defined in the claims or in the specification so a person of ordinary skill in the art clearly and definitely understand the metes and bounds of the composition of these categories being claimed. The scope of the term “particular dynamic characteristic” is not understood when read in light of the specification. Therefore, the scope of what is “… indicative of a particular dynamic characteristic of the plurality …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 13, 16-18, and 22 recite “… processor-issuable instructions …” The claim is unclear because “processor-issuable instructions” is not clearly defined in the claims or in the 

Antecedent Basis





































Claim 1 recites “receiving, repeatedly … second data indicative …;” claim 10 recites “storing, by the processor, … and second data …;” and claim 12 recites “… wherein … and second data …” There is insufficient antecedent basis for the limitations “second data” in the claims.
Claim 1 recites “determining, … or a second threshold …; and regenerating when … and second thresholds …” and claim 4 recites “regenerating when … and second thresholds …; and regenerating when … and second thresholds …” There is insufficient antecedent basis for the limitations “second threshold” in the claims.
Claim 13 recites “receive, repeatedly … second data indicative …;” claim 22 recites “store … and second data …;” and claim 24 recites “… wherein … and second data …” There is insufficient antecedent basis for the limitations “second data” in the claims.
Claim 13 recites “recalculate, based on each … a second frequency, … controlling the second frequency, …; regenerate, when one of… and second frequencies …” and claim 16 recites “regenerate, when one of … and second frequencies
Claim 13 recites “determine whether … a second threshold has been met …; regenerate, when one of … and second thresholds has been met, …; regenerate, when one of … and second thresholds, …; and claim 16 recites “regenerate, when one of … and second thresholds has been met …; regenerate, when one of … and second thresholds has been met …” There is insufficient antecedent basis for the limitations “second threshold” in the claims.
Claim 13 recites “regenerate, … at a fourth frequency …; and claim 16 recites “regenerate, … at a fourth frequency …;” There is insufficient antecedent basis for the limitations “fourth frequency” in the claims.
Claim 25 recites “means for recalculating, … at a second frequency, …; means for regenerating, when one of … and second frequencies …” There is insufficient antecedent basis for the limitations “second frequency” in the claims.
Claim 25 recites “means for determining whether … a second threshold has been met …; means for regenerating, when one of … and second thresholds has been met, …; means for regenerating, when one of … and second thresholds, …; means for regenerating, when one of … and second thresholds has been met, …” and claim 27 recites “means for regenerating, when one … and second thresholds has been met, …; means for regenerating, when one … and second thresholds has been met …” There is insufficient antecedent basis for the limitations “second threshold” in the claims.
Claim 25 recites “means for regenerating, when one of …, at a fourth frequency different …; and claim 27
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Means-Plus-Function
Claim 25 recites “means for receiving, …; means for receiving, …; means for recalculating, …; means for recalculating, …; means for determining …; means for regenerating, …; means for regenerating, …; means for regenerating, …; and claim 27 recites “means for regenerating, …; and means for regenerating, …”
These claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. § 112(f)  claim limitation for a computer-Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 paragraph 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
35 U.S.C. § 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “means for regenerating, when one of the first and second thresholds has been met, at a fourth frequency different from one of the first and second frequencies and based on the first outputs, a second output comprising an asynchronous volatility index value; and means for regenerating, when one of the first and second thresholds has been met, a third output based on the second output, the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value” and depends on Claim 25, which recites “means for regenerating, when one of the first and second thresholds has been met, at a fourth frequency different from one of the first and second frequencies and based on the first outputs, a second output comprising an asynchronous volatility index value; and means for regenerating, when one of the first and second thresholds has been met, a third output based on the second output, the third output comprising at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value.” 
In order for a dependent claim to comply with 35 U.S.C. § 112(d), the dependent claim is required to contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. Examiner is unclear on how claim 27 further limits claim 25 from which it depends by exactly reciting limitations in claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103








































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Gershon 
(U. S. Patent No. 8626630 B2), herein referred to as Gershon, in view of Kerpel et al (U. S. Patent Application Publication No. 20150379633 A1), herein referred to as Kerpel, and in Khuntia et al (U. S. Patent Application Publication No. 20150332396 A1), herein referred to as Khuntia.

Claims 1, 13, and 25
Gershon teaches a computer implemented method comprising: receiving, repeatedly by a processor at a first interval, a first dataset comprising first data indicative of a plurality of financial instruments; (FIG. 2, and [column 7, lines 59-67], [column 26, lines 11-14], and [column 11, lines 25-28])
receiving, repeatedly by the processor at a second interval different from the first interval, a second dataset comprising second data indicative of the plurality of financial instruments; (FIG. 2, and [column 8, lines 1-10], [column 9, lines 40-42], [column 26, lines 15-21], and [column 11, lines 25-28])

recalculating, based on each received iteration of the second dataset, second results at a second frequency, different from the first frequency, by a second processing component implemented by the processor, the processor controlling the second frequency, the second results comprising an open vega for each of the plurality of financial instruments;
([column 5, lines 54-61], [column 9, lines 58-65], [column 17, lines 1-10], and [column 11, lines 25-28])

determining, by the processor, whether at least a first threshold has been met by the first results or a second threshold has been met by the second results; and
([column 2, lines 56-61 and lines 63-67] and [column 7, lines 59-67])

([column 2, lines 56-61 and lines 63-67] and [column 5, lines 38-44])

regenerating when one of the first and second thresholds has been met, by the processor, a third output based on the second output, the third output comprising  at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value. ([column 5, lines 54-61])

Gershon does not teach, however, Kerpel teaches recalculating, based on each received iteration of the first dataset, first results at a first frequency by a first processing component implemented by the processor, the processor controlling the first frequency, the first results comprising an implied volatility for each of the plurality of financial instruments; (Figure 2 and 3, and [0005]-[0006], [0016]-[0017], [0034], and [0047])

a non-transitory computer readable medium storing processor-issuable instructions 
that, when executed by a processor, cause the processor to: ( [0006]-[0007] and [0031])

Kerpel teaches implied volatility futures product. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include implied volatility futures product, as in Kerpel, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining 

Gershon and Kerpel does not teach, however, Khuntia teaches regenerating when one of the first and second thresholds has been met, by the processor at a third frequency different from one of the first and second frequencies and based on the first and second results, a first output comprising an open vega- weighted implied volatility for each of the plurality of financial instruments. ([0034] and [0039])

Khuntia teaches options trading interface to facilitate improved trading decisions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include options trading interface to facilitate improved trading decisions, as in Khuntia; and to include implied volatility futures product, as in Kerpel, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the 


Claims 2, 15, and 26
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1, 13, and 25. 
Gershon and Kerpel do not teach, however, Khuntia teaches the computer implemented method of claim 1, wherein the implied volatility is based on an at-the-money (ATM) contract. ([0045]-[0046])

Khuntia teaches options trading interface to facilitate improved trading decisions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include options trading interface to facilitate improved trading decisions, as in Khuntia; and to include implied volatility futures product, as in Kerpel, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to offer advantages of concentrated trading, price competition and price discovery to market participants by allowing for the assignment of the option strike price to be at-the-money at a predetermined 

Claims 3 and 14
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Gershon and Khuntia do not teach, however, Kerpel teaches the computer implemented method of claim 1, wherein the second frequency is slower than the first frequency, and 
(Figure 4, and [0033] and [0047])

Kerpel teaches implied volatility futures product. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include implied volatility futures product, as in Kerpel; and to include options trading interface to facilitate improved trading decisions, as in Khuntia, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to enable traders to take advantage of price movements in an underlying financial instrument by offering high leverage short-term trading opportunities that involve options and option combinations. This can be achieved by utilizing a unique method of standardizing the qualities of an option contract based on 

Gershon and Kerpel do not teach, however, Khuntia teaches wherein calculating the second results is more computationally expensive than calculating the first results.
([0043] and [0044])
Khuntia teaches options trading interface to facilitate improved trading decisions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include options trading interface to facilitate improved trading decisions, as in Khuntia; and to include implied volatility futures product, as in Kerpel, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide option and option trading data within an option chain in a clear, concise, and informative manner so that option traders can identify potential risk and trading opportunities more efficiently and effectively. This is achieved by aggregating real-time market data in conjunction with processing novel real-time calculated analytics.

Claims 4, 16, and 27
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1, 13, and 25. 
Kerpel and Khuntia do not teach, however, Gershon teaches the computer implemented method of claim 1, further comprising: regenerating when one of the first and second 

regenerating when one of the first and second thresholds has been met, by the processor, a third output based on the second output, the third output comprising  at least one asynchronous volatility index financial instrument having a value that is determined from the asynchronous volatility index value. ([column 5, lines 54-61])

Claims 5 and 17
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1, 4, 13, and 16. 
Kerpel and Khuntia do not teach, however, Gershon teaches the computer implemented method of claim 4, further comprising: upon completion of the regenerating of the third output, automatically introducing, by the processor, the at least one asynchronous volatility index financial instrument into a financial instrument exchange market via an exchange computing system where the at least one asynchronous volatility index financial instrument is automatically listed for trading. ( [column 5, lines 29-37] and [column 6, lines 6-13])

Claims 6 and 18
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1, 4, 13, and 16. 
Kerpel and Khuntia do not teach, however, Gershon teaches the computer implemented method of claim 4, further comprising: offering, by the processor, to a market participant by the exchange computing system via a network interface, the at least one asynchronous volatility index financial instrument. ([column 4, lines 49-57] and [column 10, lines 23-34])

Claims 7 and 19
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Kerpel and Khuntia do not teach, however, Gershon teaches the computer implemented method of claim 1, wherein the first dataset comprises prices for each of the plurality of financial instruments, and wherein the second dataset comprises outstanding open interest for each of the plurality of financial instruments. (FIG. 2, and [column 7, lines 59-67] and [column 8, lines 1-10])

Claims 8 and 20
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Gershon and Kerpel do not teach, however, Khuntia teaches the computer implemented method of claim 1, wherein the open vega-weighted implied volatility is the implied volatility weighted by the open vega. ([0034] and [0039])

Khuntia teaches options trading interface to facilitate improved trading decisions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include options trading interface to facilitate improved trading decisions, as in Khuntia; and to include implied volatility futures product, as in Kerpel, to improve and/or Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide option and option trading data within an option chain in a clear, concise, and informative manner so that option traders can identify potential risk and trading opportunities more efficiently and effectively. This is achieved by aggregating real-time market data in conjunction with processing novel real-time calculated analytics.

Claims 9 and 21
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Gershon and Khuntia do not teach, however, Kerpel teaches the computer implemented method of claim 1, wherein the third and fourth frequencies are equal to the faster of the first or second frequencies. ([0040])

Kerpel teaches implied volatility futures product. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include implied volatility futures product, as in Kerpel; and to include options trading interface to facilitate improved trading decisions, as in Khuntia, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to enable traders to take advantage of price 

Claims 10 and 22
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Kerpel and Khuntia do not teach, however, Gershon teaches the computer implemented method of claim 1, further comprising: storing, by the processor, the first and second data in a memory coupled with the processor; (Fig. 1, and [column 8, lines 9-10], [column 14, lines 3-11], and [column 14, lines 17-23])

retrieving, by the processor, the first dataset at the first frequency from the memory; and
(FIG. 1, and [column 7, lines 59-67], [column 14, lines 3-11], and [column 14, lines 17-23])

retrieving, by the processor, the second dataset at the second frequency from the memory.
(FIG. 1, and [column 8, lines 1-10], [column 14, lines 3-11], and [column 14, lines 17-23])

Claims 11 and 23
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1 and 13. 
Gershon and Khuntia do not teach, however, Kerpel teaches the computer implemented method of claim 1, wherein the first frequency is set based on how frequently the first data changes and the second frequency is set based on how frequently the second data change.
([0046])

Kerpel teaches implied volatility futures product. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include implied volatility futures product, as in Kerpel; and to include options trading interface to facilitate improved trading decisions, as in Khuntia, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to enable traders to take advantage of price movements in an underlying financial instrument by offering high leverage short-term trading opportunities that involve options and option combinations. This can be achieved by utilizing a unique method of standardizing the qualities of an option contract based on relative times and relative prices instead of using standardized option contracts with fixed strike prices and fixed expiration dates.

Claims 12 and 24
Gershon, Kerpel, and Khuntia disclose the limitations of Claims 1, 11, 13, and 23. 
Gershon and Khuntia do not teach, however, Kerpel teaches the computer implemented method of claim 11, wherein the first and second data are each indicative of a particular dynamic characteristic of the plurality of financial instruments which varies over time.
([0040])

Kerpel teaches implied volatility futures product. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include implied volatility futures product, as in Kerpel; and to include options trading interface to facilitate improved trading decisions, as in Khuntia, to improve and/or enhance the technology for pricing financial instruments, as in Gershon, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because correlation measurements usually require complex calculations to be performed based on economic models, in particular when the calculations are not only based on historical data but try to calculate implied correlation values. This is computationally very extensive and is therefore often not suitable to do in real-time. Therefore, what is needed is a system, method, and/or apparatus that allows automatically calculating implied correlations in a simple and efficient manner and for calculating an implied correlation of an index that has a plurality of constituents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Gershon (U. S. Patent Application Publication No. 20140188687 A1) – Method and System for Pricing Financial Derivatives



Gershon recites a method for providing a bid price and/or an offer price of an option relating to an underlying asset, the method including the steps of receiving first input data corresponding to a plurality of parameters defining the option, receiving second input data corresponding to a plurality of current market conditions relating to the underlying value, computing a cor-rected theoretical value (CTV) of the option based on the first and second input data, computing a bid/offer spread of the option based on the first and input data, computing a bid price and/or an offer price of the option based on the corrected TV and the bid/offer spread, and providing an output correspond-ing to the bid price and/or the offer price of said option.   Gershon not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/STEVEN R CHISM/Examiner, Art Unit 3692                                        

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692